DETAILED ACTION
This action is responsive to the amendments filed on 7/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 7/15/2021, with respect to the previous prior art rejections as well as the previous rejections under 35 U.S.C. 112(b) have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10, 13-16, 19, 21-22, 32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 22, 32, and 34; present invention is directed to a method and apparatus of transmitting data from a passive radio device/tag as well as a method and apparatus of receiving data from a passive radio device/tag; where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 7/15/2021 are each incorporated by reference into this section of this Office action.
	The closest prior art of record are Gollakota et al. (US 2020/0212956: previously cited) and Reynolds et al. (US 2016/0365890).
	The merits of Gollakota et al. were addressed in the FAOMs mailed on 4/15/2021 (which is all incorporated by reference into this Office Action).  
Reynolds et al. discloses a similar method and apparatus for transmitting data from a passive radio device; see figs. 1+3+5 and 6a-6c with respect to the Backscatter device 110 of fig. 1 which is in-between the signal source device 100 and wireless communication device 120 (a.k.a. reader).  Where the passive Backscatter device 110 receives (via an exposed antenna 115 or 512) an incident/source radio signal (represented by figure 6a in the case that the incoming signal is a Bluetooth Low-Energy (BLE) signal instead of a continuous wave (CW)).  Where the frequency domain representation of the received incident radio signal has one active (FSK modulated) subcarrier within the bandwidth of the incident radio signal (as shown by figure 6a, the BLE-FSK modulated signal represents either a logic 1 or logic 0).  The passive radio device then performs backscattering FSK modulation on the incident radio signal by modulating an impedance of the antenna (controlled modulated impedance 510 [Wingdings font/0xE0] [0117+0131] with regards to Tx/Rx antenna (115 or 512)) where the FSK-backscatter modulated signal is wireless transmits from the passive radio device 110 to a reader device (e.g. 120) according to the data using at least two different modulation frequencies (as shown by fig. 6b or fig. 6c depending on whether backscattered data is a logic 0 or logic 1), also see [0142-0143].  
	However, the prior art of record (including but not limited to the Gollakota et al. and Reynolds et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (addressed below with emphasis added):



	exposing an antenna of the passive radio device to an incident radio signal, a frequency domain representation of the incident radio signal comprising at least one muted gap between active subcarriers within a bandwidth of the incident radio signal; and 
	backscattering the incident radio signal from the antenna by modulating an impedance of the antenna according to the data using at least two different modulation frequencies that differ by less than the bandwidth.

22. 	A method of receiving data from a passive radio device, the method comprising:
	receiving a backscattered radio signal from an antenna of the passive radio device that is exposed to an incident radio signal, a frequency domain representation of the incident radio signal comprising at least one muted gap between active subcarriers within a bandwidth of the incident radio signal, the backscattered radio signal being frequency modulated according to the data using at least two different modulation frequencies that differ by less than the bandwidth; 
	demodulating the backscattered radio signal including a Fourier transformation of the backscattered radio signal resulting in a plurality of frequency components;
	accumulating power over each of at least two disjoint sets of the frequency components; and
	determining the used modulation frequency based on the set of subcarriers with maximum accumulated power among the at least two sets.


	expose an antenna of the passive radio device to an incident radio signal, a frequency domain representation of the incident radio signal comprising at least one muted gap between active subcarriers within a bandwidth of the incident radio signal; and 
	backscatter the incident radio signal from the antenna by modulating an impedance of the antenna according to the data using at least two different modulation frequencies that differ by less than the bandwidth.

34. 	A device for receiving data from a passive radio device, the device comprising at least one processor and a memory, said memory comprising instructions executable by said at least one processor, whereby the device is operative to: 
	receive a backscattered radio signal from an antenna of the passive radio device that is exposed to an incident radio signal, a frequency domain representation of the incident radio signal comprising at least one muted gap between active subcarriers within a bandwidth of the incident radio signal, the backscattered radio signal being frequency modulated according to the data using at least two different modulation frequencies that differ by less than the bandwidth, and 
	demodulate the backscattered radio signal including a correlation of the backscattered radio signal with at least two power spectral densities each associated with a different one of the at least two modulation frequencies, wherein a maximum among the correlations indicates the used modulation frequency.
entirety of each independent claim is the subject matter that renders each of the independent claims allowable not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-8, 10, 13-16, 19, 21-22, 32, and 34 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-8, 10, 13-16, 19, 21-22, 32, and 34 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/5/2021